Citation Nr: 0109700	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  97-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for a low back 
disorder, to include osteoarthritis.  

3.  Entitlement to a compensable disability rating for 
residuals of ganglion cyst, right foot.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen claims for service connection for a spinal disorder 
and migraine headaches, and which also denied a compensable 
rating for the veteran's service-connected right foot 
disorder.  In May 2000, a hearing was held before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

Although the claim for service connection for a "back 
condition" was addressed by the RO as involving the question 
of whether new and material evidence had been submitted to 
reopen this previously denied claim, as discussed in more 
detail below, the Board concludes that the issue was not 
properly framed by RO as this claim has not been the subject 
of a prior final decision.  Therefore, new and material 
evidence is not needed to reopen this claim, and the issue on 
appeal has been recharacterized as shown above.  

With respect to the claim of entitlement to service 
connection for a dental disorder, the Board finds that the 
veteran has filed a notice of disagreement with the RO's 
denial of this issue, thereby initiating, but not perfecting, 
an appeal.  Therefore, for reasons which are discussed in 
more detail below, the issues on appeal have been 
recharacterized as shown above.  

The June 1996 rating decision also denied a compensable 
disability rating for the veteran's service-connected skin 
condition.  The veteran perfected an appeal as to this issue.  
Thereafter, a November 1997 rating decision, in pertinent 
part, assigned a 10 percent disability rating for her skin 
condition.  In general, after an appellant has perfected an 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  However, the veteran indicated in a substantive 
appeal submitted in March 1998 that she was satisfied with 
the 10 percent rating assigned for her skin disorder.  An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204 (2000).  
Consequently, because there remain no allegations of errors 
of fact or law for appellate consideration, this issue has 
been withdrawn and is not presently before the Board.

At the May 2000 Travel Board hearing, it was mistakenly 
indicated that claims of entitlement to service connection 
for flat feet and anemia, as well as the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a left knee condition, were before 
the Board on appeal.  A present review of the record reveals 
that these issues were denied by the RO in a February 2000 
rating decision, and that the veteran has not filed a notice 
of disagreement (NOD) with respect to that decision.  A 
claimant's testimony before the RO can be accepted in lieu of 
a written NOD once it is reduced to writing when the hearing 
is transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  However, in this 
case, the veteran's May 2000 Travel Board hearing testimony 
cannot constitute a timely NOD because VA regulations provide 
that a NOD "must be filed with the [VA] office from which 
the claimant received notice of the determination being 
appealed ...."  38 C.F.R. § 20.300.  Hearing testimony before 
the Board cannot be accepted as a NOD, since the testimony is 
not being presented to RO personnel.  See Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (hearing testimony before the Board, 
even though given within the one-year NOD filing period, 
cannot constitute a valid NOD, because it was taken before 
the Board and not the RO and it did not serve to trigger or 
initiate appellate review).  Consequently, despite what was 
indicated during the May 2000 hearing, these issues are not 
presently before the Board.  

Nevertheless, the Board notes that the denial of service 
connection for flat feet and anemia was based on the RO's 
conclusion that the veteran had not submitted well-grounded 
claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  If the February 2000 
decision has not already been appealed by the veteran, then 
the RO should take action to readjudicate the flat feet and 
anemia claims on its own motion pursuant to the directions 
contained in paragraph 4 of VBA Fast Letter No. 00-92 (Dec. 
13, 2000) (VA will readjudicate claims that have been denied 
as not well grounded within the relevant time period set 
forth in the VCAA when it comes across such claims).

Additionally, the RO's attention is directed to the veteran's 
requests for reimbursement of moneys withheld by VA based on 
her amount of severance pay and taxes that she paid.  See, 
e.g., August 1999 Statement in Support of Claim.  It does not 
appear that a response to this request has been provided.  
Therefore, this matter is referred to the RO for any 
appropriate required action.  



FINDINGS OF FACT

1.  In September 1993, the RO denied, on the merits, the 
veteran's claim for service connection for headaches.  The 
veteran was notified of that decision in September 1993, but 
did not appeal.

2.  Some of the evidence received since 1993 in support of 
the veteran's attempt to reopen her claim for service 
connection for headaches is new and material. 


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied the claim 
of entitlement to service connection for headaches is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2000).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for headaches is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1993 rating decision denied service connection 
for headaches, finding that this condition pre-existed the 
veteran's entry into military service and was not aggravated 
thereby.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of 
an RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

In a September 1993 letter, the RO informed the veteran of 
the denial of this claim.  The veteran did not disagree with 
that determination.  Since a notice of disagreement was not 
filed with the denial of the headache claim, the September 
1993 rating decision is final. 

In August 1995, the veteran again filed a claim for service 
connection for headaches.  In order to reopen a claim which 
has been previously denied and which is final, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received subsequent to September 1993 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The majority of the evidence received since 1993 is new in 
that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (emphasis added).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The Board concludes that the veteran has submitted material 
evidence.  The basis of the prior denial of this claim was 
that the veteran's headache disorder pre-existed her entry 
into military service and was not aggravated thereby.  The 
additional medical evidence shows continued treatment for 
complaints of headaches.  Moreover, the veteran has submitted 
a lay statement from her parents documenting that although 
she did have headaches in her early teens, those had resolved 
long before she entered service.  Although there is no 
evidence that her parents are medical professionals, and they 
are therefore not competent to render medical opinions, they 
are certainly competent to state that the veteran did not 
complain of nor did they seek medical treatment for their 
daughter (the veteran) for headaches for several years before 
she entered service.  The veteran also submitted lay 
statements from former fellow servicemembers discussing their 
involvement in a motor vehicle accident during service and 
indicating that the veteran thereafter complained of 
headaches.  

The new evidence at least "contribute[s] to a more complete 
picture of the circumstances surrounding the origin" of the 
veteran's headache disorder, to include the issue of whether 
such a disorder did, in fact, pre-exist service.  The 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  However, the Board cannot, at 
this point, adjudicate the reopened claim, as further 
assistance to the veteran is required to comply with the duty 
to assist.  



ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for headaches, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

A.  Headache disorder

Since the RO only addressed whether new and material evidence 
had been submitted to reopen this claim, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time on the merits of 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Accordingly, this claim must be 
remanded to the RO to adjudicate this claim on the merits.  

Also, a remand is required due to a recent significant change 
in the law.  As discussed above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand of this 
claim is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

Finally, it is noted that a review of the record reveals that 
the veteran is seeking service connection for headaches 
either on a direct basis due to in-service head trauma 
incurred, or on a secondary basis due to her service-
connected sinus and/or skin disorders.  See March 1997 
Statement in Support of Claim and June 1997 substantive 
appeal.  The RO, however, only addressed the direct service 
connection claim and did not decide the claim for secondary 
service connection.  Because the claim for secondary service 
connection is inextricably intertwined with the claim for 
direct service connection, a remand is required to address 
these claims together.  Cf. Henderson v. West, 12 Vet.App. 11 
(1998) (holding a claim for secondary service connection for 
a heart condition to be inextricably intertwined with the 
claim for service connection for a psychiatric disorder, and 
remanding both claims).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994) (a claim is intertwined if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto); Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to 
assist attaches to the investigation of all possible in-
service causes of the claimed condition).  


B.  Back disorder

In 1992, the veteran filed a claim for service connection for 
a back condition.  She is again claiming service connection 
for a back disorder (i.e., lumbar spine).  The RO has 
concluded that this claim was previously denied.  Although 
the September 1993 rating decision that adjudicated the 
veteran's initial claims purported to deny this claim, 
careful review shows that this was not, in fact, done.  
Although the listed reasons and bases indicate a denial of 
this claim, the rating decision shows that the only 
"spinal" disorder disallowed was for residuals of a neck 
injury with cervical strain.  In other words, the RO has 
previously denied service connection for residuals of a neck 
injury with cervical strain, but has never adjudicated 
entitlement to service connection for a low back or lumbar 
spine disorder.  This is especially important in this case 
because the basis for the RO's denial in 1993 was that the 
veteran had a preexisting neck injury that was incurred in a 
pre-service motor vehicle accident.  Since that time, the 
veteran also has submitted medical records which show that 
the treatment provided following the pre-service motor 
vehicle accident was indeed for a cervical spine injury, and 
not for a lumbar spine injury.  

A disallowed claim does not become a final determination 
where VA has failed to procedurally comply with statutorily 
mandated requirements, including written notification of the 
decision.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); 
see also 38 U.S.C.A. § 5104; Hauck v. Brown, 6 Vet. App. 518, 
519 (1994); Best v. Brown, 10 Vet. App. 322, 325 (1997).  A 
final decision regarding a claim for a lumbar spine disorder 
on the basis of all of the evidence of record has never been 
rendered by the RO.  Therefore, the issue correctly stated on 
appeal is entitlement to service connection for a low back 
disorder, to include osteoarthritis.

Since the issue was improperly addressed by the RO, the issue 
of entitlement to service connection for a low back disorder, 
to include osteoarthritis, has not yet been adjudicated by 
the RO.  The veteran has not been given notice of the 
regulations regarding service connection and has not had an 
opportunity to submit evidence and argument related to this 
issue.  Therefore, because it would be potentially 
prejudicial for the Board to address this claim in the first 
instance, this issue must be remanded to the RO for initial 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)) (Generally, the Board, as an 
appellate body, is not authorized to make final 
determinations on issues which have not been considered by 
the agency of original jurisdiction.)  

The veteran reports that her low back disability had its 
onset during service following a truck accident that occurred 
during basic training.  A review of her service medical 
records contained in the claims file does confirm that she 
received emergency care at Ft. Jackson on October 22, 1983, 
following a truck accident for pain in the left shoulder and 
right knee.  No mention was made of a back injury in the 
treatment record, and the diagnosis/assessment made was 
contusion of the left shoulder and right knee due to a truck 
accident.  A screening note of acute medical care also shows 
that follow-up treatment was sought for the shoulder on 
October 27, 1983.  However, even though there is no 
indication that treatment was received for a back injury at 
this period of time, a review of the veteran's separation 
examination report does reveal that she reported recurrent 
back pain, and the examiner noted "has back pain 2-3 a 
month".  

Accordingly, for purposes of ensuring that all of the 
veteran's service medical records have been obtained, the RO 
should make a follow-up request for these records from the 
National Personnel Records Center (NPRC), as well as for 
copies of her service personnel records.  The request for any 
additional service medical records should be made under both 
the veteran's name and the name of the military hospital or 
clinic where treatment was received at Ft. Jackson (note: 
veteran reports that Ft. Jackson records may have been 
transferred to Ft. Meade).  In addition, because one of the 
supporting lay statements submitted by the veteran appears to 
indicate that the truck accident was investigated by the 
military police, an attempt also should be made to obtain 
unit records, if any, that document the occurrence of the 
accident, including any report(s) completed by the military 
police.  


C.  Right foot disorder

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (2000).  However, the veteran was not provided an 
adequate VA examination in conjunction with her claim for an 
increased rating for her service-connected right foot 
disorder.  The VA examination conducted in September 1995 
simply did not address the right foot.  Therefore, it is 
necessary to provide the veteran a VA examination to evaluate 
the current severity of her service-connected right foot 
condition since she has indicated that this condition has 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").  

An examination also is needed because it is not clear whether 
any of the veteran's symptoms and/or functional impairment 
are attributable to nonservice-connected foot disorders, as 
opposed to residuals of a ganglion cyst.  The medical 
evidence shows that other foot disorders have been diagnosed, 
to include, but not limited to, pes planus.  Since the 
nonservice-connected condition(s) may be contributing to the 
impairment that the veteran is experiencing, it is essential 
that an attempt be made to separate the effects of the 
service-connected residuals of removal of a ganglion cyst 
from any other foot disorder(s) so that the appropriate 
disability rating may be assigned.  

Upon remand, the RO should obtain the veteran's VA medical 
records for treatment received since July 1999 (the latest 
records obtained).  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

D.  Dental disorder

In February 1997, the veteran filed a claim for service 
connection for a dental disorder.  In May 1997, the RO 
informed her that this claim was denied because she did not 
have a disabling condition, and she would only be entitled to 
dental treatment.  In June 1997, the veteran filed a notice 
of disagreement with respect to this decision.  In October 
1997, she again filed a notice of disagreement, stating that 
she had not yet received a statement of the case (SOC) on 
this issue. 

Consequently, because a timely NOD has been filed with 
respect to the RO's denial of service connection for a dental 
disorder, and the RO has not yet provided the veteran with a 
statement of the case (SOC) in response to her filing of the 
NOD, this issue must be remanded to the RO for correction of 
this procedural defect.  See Manlincon v. West, 12 Vet.App. 
238, 240-41 (1999) (when an NOD is filed by the appellant 
with respect to a denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to remand, rather than 
refer, the issue to the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a) (2000); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet.App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
this issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet.App. 93, 
97 (1997); Archbold, 9 Vet.App. at 130.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
medical records from the VA Medical 
Center in Birmingham and the VA 
Outpatient Clinic in Huntsville for all 
hospitalization and outpatient treatment 
received from July 1999 to the present.  

2.  The RO should make an additional 
request for the veteran's service medical 
records from the National Personnel 
Records Center (NPRC), as well as for 
copies of her service personnel records.  
The request for available additional 
service medical records, if any, should 
be made under both the veteran's name and 
the name of the military hospital or 
clinic where treatment was received 
following a truck accident in October 
1983 at Ft. Jackson (note: veteran 
reports that Ft. Jackson records may have 
been transferred to Ft. Meade).  In 
addition, because one of the supporting 
lay statements submitted by the veteran 
appears to indicate that the truck 
accident was investigated by the military 
police, an attempt also should be made to 
obtain unit records, if any, that 
document the occurrence of the accident, 
including any report(s) completed by the 
military police.  

3.  The RO should contact the veteran and 
seek clarification as to a statement she 
made during the May 2000 Travel Board 
hearing in which it is unclear whether 
she was indicating that a VA physician or 
physical therapist has told her that her 
current low back disorder is related to 
an injury incurred during service.  If 
the veteran confirms that she has been 
told that her current low back condition 
is related to service, she should be 
advised by the RO to obtain and submit a 
written statement from these individuals 
to that effect.  See 38 U.S.C.A. § 
5103(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, 2096 (2000) 
(new section 5103(a)); Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

4.  The RO should schedule the veteran 
for a VA examination to evaluate her 
right foot disorder.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder (or pertinent medical records 
contained therein), and it should be 
indicated in the examination report that 
either the claims folder or pertinent 
medical records were reviewed.  All tests 
or studies deemed necessary by the 
examiner should be conducted to ascertain 
the severity of the veteran's residuals 
of a ganglion cyst on the right foot.  

In the examination report, the examiner 
should fully describe all manifestations 
of the service-connected condition, 
including whether it results in any 
functional limitations, such as pain, 
weakened movement, excess fatigability or 
incoordination.  Information should be 
elicited as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The effect the veteran's 
service-connected right foot disability 
has upon her daily activities should be 
discussed.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner also is 
requested to provide an opinion as to 
which symptoms and what functional 
impairment are attributable solely to the 
service-connected residuals of removal of 
a ganglion cyst from the right foot, as 
opposed to any other nonservice-connected 
condition(s) (i.e., pes planus or any 
other disorder identified upon 
examination).  If it is impossible to 
distinguish the symptomatology and/or 
functional impairment due to any 
nonservice-connected condition(s) from 
the service-connected right foot 
condition, the examiner should so 
indicate and state why.  

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  The RO also 
should specifically address whether a VA 
compensation and pension medical 
examination should be provided or a 
medical opinion obtained for the headache 
and low back service connection claims.  
See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3, 
114 Stat. 2096, 2098 (Nov. 9, 2000) (new 
section 5103A(d)).  

7.  After completion of the required 
development, readjudicate the veteran's 
claims for service connection for 
headaches and a low back disorder, to 
include osteoarthritis, and for an 
increased rating for the right foot 
disorder.  The headache claim should be 
addressed both as a claim for service 
connection on a direct basis due to in-
service head trauma, and on a secondary 
basis due to the veteran's service-
connected sinus and/or skin disorders.  
Further, since the veteran's service-
connected right foot condition does not 
have a specific diagnostic code, the RO 
should consider application of a rating 
under all potentially applicable 
diagnostic codes.  

8.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

9.  In addition, the RO should issue a 
statement of the case (SOC) to the 
veteran and her representative with 
respect to the notice of disagreement 
(NOD) filed in response to the denial of 
service connection for a dental disorder.  
See Manlincon v. West, 12 Vet.App. 238, 
240-41 (1999) (when an NOD is filed by 
the appellant with respect to a denial of 
benefits, but the RO has not yet issued a 
SOC, the Board is required to remand, 
rather than refer, the issue to the RO 
for the issuance of the SOC); 38 C.F.R. 
§ 19.9(a) (2000).  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  This issue should be 
returned to the Board for further 
appellate processing only if the veteran 
perfects the appeal of this issue by the 
filing of a timely substantive appeal 
following the RO's providing of the SOC 
to her.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration.  
The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional evidence 
and to fulfill due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

 



